DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on January 4, 2021. Applicant has amended claims 1, 8 and 15.  Currently, claims 1-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-21 are maintained in light of applicant’s amendments to claims 1, 8 and 15.  

Response to Arguments

Applicant’s arguments submitted on 1/4/21 have been considered but are not persuasive.  Applicant argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues that Currin does not teach a weighted recommendation by multiplying a likelihood of failure by a service impact of failure.  Examiner disagrees and notes para [0203] explicitly shows "This may be represented, for example, by the equation Ri = Li * Ci where R is a risk assessment value, Li, is the likelihood of failure of infrastructure asset i, and Ci is the consequence of failure of infrastructure asset i." where the likelihood of failure is multiplied by the consequence of failure of infrastructure asset (where a consequence of failure is equivalent to a service impact failure).  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Enck (US 2016/0210569 A1) in view of Currin et al. (US 2019/0138995 A1) (hereianafter Currin).

Claims 1, 8 and 15:
	Enck, as shown, discloses the following limitations of claims 1, 8 and 15:
A device (and corresponding method and non-transitory computer readable medium) that identifies and generates building automation system improvement plans (see para [0066], "The System's analysis of these parameters and reporting provides a written plan in the form of automatic reports that operational staff can review and agree to before directing the System to send these modifications to the Building Automation System (BAS) for implementation"), comprising:
a communication interface configured to connect with a remote building manager via network, the remote building manager being associated with an infrastructure including a plurality of elements (see para [0022]-[0023], "a dashboard interface to provide a user with visual illustrations of the health and status of one or more client buildings using visual signals and indicia to indicate the wellness of the building and further to identify any problems of building health with the one or more client buildings...wherein each of the plurality of system agents is configured further to be automatically updated; store, by the system storage database, building automation system (BAS) point meta data; store, by the system storage database, BAS point values; receive, by the at least one system service, data using the HTTPS protocol; receive, by the at least one system service, data using the SFTP protocol from a remote server; and process and store data, by the at least one system service, 
a data store configured to store data received the communication interface, the data including infrastructure assessment condition data (see para [0066], "Detailed OI reports that illustrates the operational issues, its location, suggested tasks/actions needed to resolve the problem, and confirmation that the repair/modification corrected the operational issue, and including the following summarizes the types of information contained in the OI reports: Identification of building system component malfunction (Fault Detection), degradation of component performance, or pending component/assembly failure facilitating reliability centered maintenance and just in time repairs; Identification of building system conflicts, including: Scheduling of building systems to operate when unnecessary including but not limited to interior and exterior lighting, HVAC system operation, elevator operation, process equipment, etc.; Control system conflicts within building systems including but not limited to daylighting and electrical lighting controls, elevator call response, cycling of elevator movement, HVAC system operation, electro-chromatic glazing operating or other active devices or building systems, pumping stations, compressed air systems, etc.; and Incorrect heating, ventilation, air conditioning, and refrigeration operation due to initial design and construction or operator modification; and 14) Detailed building optimization reports including: Identification of opportunities to optimize system performance based on building usage, building characteristics (form and orientation, thermal capacitance, overall heat transfer coefficients, glazing characteristics, etc.), population profiles (number wherein the infrastructure condition assessment data includes a condition value for each of the elements assigned from a pre-defined range of condition values representing a functioning level of each element (see para [0184], especially " The dot on the map displays a color indicating the overall health of the building. A dark green dot indicates that the building is in excellent health, a light green dot indicates that the building is in good health, a yellow dot indicates fair health, an orange dot indicates serious condition, and red indicates a critical health condition…The color coding of the utility boxes contained in the small table shown in the Campus Map graphic provides quick identification of utility consumption that is within defined as usage tolerance levels (green), outside of allowable tolerances (yellow), or significantly outside of allowable tolerances (red). The establishment of optimum performance parameters for each utility (energy and water) in combination with color identification allows quick recognition by the owner and their operational 
the asset risk assessment data includes a risk value (see para [0060], "The system prioritizes OIs and optimization opportunities based on the impact and associated cost avoidance when corrected by evaluating, by way of example: 1) Identified operational issues impacting occupant productivity, operational costs, and greenhouse emissions; 2) Impact of unexpected component/equipment failure; and 3) Data from the Smart Grid." where a component or equipment is equivalent to asset ) 
the service priorities data (see para [0066], "8) Prioritization based on building health score, cost benefit analysis, calculated cost avoidance magnitude, and severity of issue...Parameters that affect set points and equipment schedule") includes a service impact value representing an impact of failure for each category of the services priorities data, the categories including at least one of engineering focus data, aesthetics data, customer service data, code/regulation data, health, life, & safety data, or sustainability data for each element (see para [0066], where 
Enck, however, does not specifically disclose a weighted recommendation.  In analogous art, Currin discloses the following limitations:
representing a likelihood of failure for each element based on the infrastructure condition assessment data (see para [0204], "The likelihood of failure L.sub.i for an infrastructure asset i may be calculated or otherwise determined based on an analysis of the infrastructure asset i. For instance, the likelihood of failure L.sub.i may be a function of rating(s) associated with the infrastructure asset i, the number or severity of fault(s) associated with the infrastructure asset i, condition(s) associated with the infrastructure asset i, and/or other attributes associated with the infrastructure asset i. As an example, as discussed elsewhere herein, each infrastructure asset may be associated with an overall rating. The likelihood of failure L.sub.i may be calculated based on this overall rating, such as a multiple of this overall rating, an inverse of this overall rating, etc. Alternatively, each infrastructure asset may be associated with a plurality of ratings (e.g., a structural rating, an operations and management rating, an overall rating, etc.), and the likelihood of failure L.sub.i may be a function (e.g., weighted average) of these plurality of ratings."), and  
a processor configured to generate a weighted recommendation for each element of the infrastructure by multiplying the likelihood of failure for each element and the service impact of failure for each category of the service priorities data (see para [0203]-[0206], especially "embodiment, platform 110 supports risk 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Enck with Currin because using a weighted recommendation enables management of buildings that takes into consideration infrastructure assets across multiple asset domains (see Currin, para [0003]-[0004]).       
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for advanced infrastructure management as taught by Currin in the method for building performance improvement of 

	Claims 2-3, 6, 9-10, 13, 16-17, 20:
Further, Enck discloses the following limitations:
where the recommendation includes a cost/benefit calculation by the processor (see para [0066], showing cost benefit analysis is part of the detailed information used in the proposal)
where the recommendation includes a savings estimate generated by the processor (see para [0066], showing labor savings used in the proposal and see para [0099]).
where generation of the recommendation includes generation of a report of the recommendations by the processor that is stored in the data store (see para [0065]-[0066], showing that reports are provided that contains the detailed information which is used in the proposal) 
Enck does not specifically disclose the recommendation is weighted recommendation.  In analogous art, Currin discloses the following limitations:
a weighted recommendation (see para [0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for advanced infrastructure management as taught by Currin in the method for building performance improvement of Enck, since the claimed invention is merely a combination of old elements, and in the combination each 

Claims 4-5, 7, 11-12, 14, 18-19, 21:
Further, Enck discloses the following limitations:
where the infrastructure condition assessment data includes at least an HVAC system infrastructure assessment and an electrical system infrastructure assessment (see para [0066])
where asset risk assessment data includes at least a risk of HVAC system failure (see para [0066])
where the processor accesses additional data stored in the data store to generate a data driven plan (see para [0066], showing various other data such as greenhouse gas emissions and weather)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624